Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00102-CV

      CAMP MYSTIC, INC., Richard G. Eastland, and Natural Fountains Properties, Inc.,
                                    Appellants

                                                   v.

                         S. Stacy EASTLAND and Nancy Eastland Leaton,
                                         Appellees

                      From the 198th District Court, McCulloch County, Texas
                                     Trial Court No. 2011122
                             Honorable David Peeples, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis Speedlin, Justice (not participating)
                 Marialyn Barnard, Justice

Delivered and Filed: January 23, 2013

DISMISSED

           On October 17, 2012, this court issued an opinion and judgment in this appeal. On

December 7, 2012, we issued an order abating the appeal, including the time in which to file any

motion for rehearing, to allow the parties to pursue settlement discussions. On January 3, 2013,

the parties filed a Joint Motion to Dismiss the Appeal Pursuant to Settlement. The motion is

GRANTED and the appeal is dismissed. TEX. R. APP. P. 42.1(a).

                                                        PER CURIAM